DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/21 has been entered.
 
The Amendment filed 10/12/21 has been received, entered into the record, and carefully considered. The following information provided in the amendment affects the instant application by:
	Claims 1 and 5-7 have been amended.
	Claims 32-33 have been added.
	Claims 2-4 and 8-21 have been canceled.
Remarks drawn to rejections of Office Action mailed 4/13/21 include:
102(b) rejection: which has been maintained for reasons of record.
Double Patenting Rejections: which have been maintained for reasons of record.


	Claims 22-31 remain withdrawn as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


The rejection of claim(s) 1 and 5-7 under pre-AIA  35 U.S.C. 102(b) as being anticipated by WO09/073809 is maintained for reasons of record. Newly added claims 32-33 are rejected additionally herein.
‘809 discloses compounds having the formula: 

    PNG
    media_image1.png
    211
    560
    media_image1.png
    Greyscale


attached to iRNA agents which is seen to anticipate the instant compounds and are seen to be the same as the species which was elected by applicants. It is noted that the claims of the instant application, which delimit various impurities, would still be anticipated by those of the prior art since the compounds of the prior at would not be expected to have the claimed impurities. Likewise, the disclosure of the compound of formula I in ‘809 meets the limitations of not containing the instant impurities since it is set forth as a compound, and not a composition. Likewise, the purification steps set forth in '809 would be sufficient to produce compounds which are defined as being free of the impurities of the instant claims. When claiming a purer form of a known compound, it must be demonstrated that the purified material possesses properties and utilities that nor not possessed by the unpurified material. See Ex parte Reed, 135 USPQ34, 36, (POBA 1961), on reconsideration. Ex parte Reed. 135 USPQ 105 (POBA 1961).
The examiner believes that the disclosure of the same compound meets the limitations of the instant claims which are drawn to the same compound minus various impurities. The art does not need to teach that which is not there, but rather what the instant claims are drawn to, and a compound disclosed by itself meets the limitations of the same exact compound minus impurities. Further, since the Office does not have the facilities for preparing the 
	Applicant’s arguments filed 10/12/21 have been considered but are not persuasive. Applicants argue that since the art does not state that the compounds therein are not stated as not having any more than 1000 ppm of any individual heavy metal, the art is insufficient. Applicants state that the art is silent to any impurity profile and since the art uses a heavy metal catalyst, this “may be a significant source of heavy metal impurities in the product”. Applicants then note that the process used herein does not use heavy metals and thus the products herein contain no more than 1000 ppm of any individual heavy metal. 
The examiner does agree that different synthetic process parameters and different purification techniques can cause products of different overall purity and having a different purity profile to be formed. However, this is insufficient to obviate the instant rejection since ‘809 discloses the same compound, which standing alone would not have any impurities and thus meet the limitations of the claims. All of the structural limitations for the compound of formula (A) are met and thus the claims are properly anticipated. 
The art does not state “the compound of formula X comprising heavy metals”. The art discloses the same compounds herein and are disclosed as also lacking any heavy metals, and thus meets the limitations of the present claims drawn to the identical compounds which contain no more than 1000 ppm of any heavy metal. See claim 15 therein for example which discloses the identical compound as claimed herein and also does not contain any heavy metals, thus properly anticipating the present claims. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
The rejection of claims 1 and 5-7 on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 8,106,022 is maintained for reasons of record. Newly added claims 32-33 are rejected herein additionally. Although the claims at issue are not identical, they are not patentably distinct from each other because the applications are drawn to the same compounds. Claim 15 of ‘022 is drawn to the following iRNA agent:

    PNG
    media_image2.png
    287
    737
    media_image2.png
    Greyscale
It is noted that the claims of the instant application, which delimit various impurities, would still be anticipated by those of the prior art since the compounds of the prior at would not be expected to have the claimed impurities. Likewise, the disclosure of the compound of formula I in ‘022 meets the limitations of not containing the instant impurities since it is set forth as a compound, and not a composition. Likewise, the purification steps set forth in '022 would be sufficient to produce compounds which are defined lacking the impurities of the instant 
The examiner believes that the disclosure of the same compound meets the limitations of the instant claims which are drawn to the same compound minus various impurities. The art does not need to teach that which is not there, but rather what the instant claims are drawn to, and a compound disclosed by itself meets the limitations of the same exact compound minus impurities. Further, since the Office does not have the facilities for preparing the claimed materials and comparing them with prior art inventions, the burden is on Applicant to show a novel or unobvious difference between the claimed product and the product of the prior art. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).
Applicant’s arguments filed 10/12/21 have been considered but are not persuasive. Applicants argue that since the art does not state that the compounds therein are not stated as not having any more than 1000 ppm of any individual heavy metal, the art is insufficient. Applicants state that the art is silent to any impurity profile and since the art uses a heavy metal catalyst, this “may be a significant source of heavy metal impurities in the product”. Applicants then note that the process used herein does not use heavy metals and thus the products herein contain no more than 1000 ppm of any individual heavy metal. 
The examiner does agree that different synthetic process parameters and different purification techniques can cause products of different overall purity and having a different purity profile to be formed. However, this is insufficient to obviate the instant rejection since 
The art does not state “the compound of formula X comprising heavy metals”. The art discloses the same compounds herein and are disclosed as also lacking any heavy metals, and thus meets the limitations of the present claims drawn to the identical compounds which contain no more than 1000 ppm of any heavy metal. See claim 15 therein for example which discloses the identical compound as claimed herein and also does not contain any heavy metals, thus properly anticipating the present claims. 

The rejection of claims 1 and 5-7 on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 8,828,956 is maintained for reasons of record. Newly added claims 32-33 are additionally rejected herein. Although the claims at issue are not identical, they are not patentably distinct from each other because the applications are drawn to the same compounds. Claim 8 of ‘956 is drawn to the following iRNA agent:

    PNG
    media_image3.png
    293
    735
    media_image3.png
    Greyscale


The examiner believes that the disclosure of the same compound meets the limitations of the instant claims which are drawn to the same compound minus various impurities. The art does not need to teach that which is not there, but rather what the instant claims are drawn to, and a compound disclosed by itself meets the limitations of the same exact compound minus impurities. Further, since the Office does not have the facilities for preparing the claimed materials and comparing them with prior art inventions, the burden is on Applicant to show a novel or unobvious difference between the claimed product and the product of the prior art. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).
Applicant’s arguments filed 10/12/21 have been considered but are not persuasive. Applicants argue that since the art does not state that the compounds therein are not stated as not having any more than 1000 ppm of any individual heavy metal, the art is insufficient. Applicants state that the art is silent to any impurity profile and since the art uses a heavy metal catalyst, this 
The examiner does agree that different synthetic process parameters and different purification techniques can cause products of different overall purity and having a different purity profile to be formed. However, this is insufficient to obviate the instant rejection since ‘956 discloses the same compound, which standing alone would not have any impurities and thus meet the limitations of the claims. All of the structural limitations for the compound of formula (A) are met and thus the claims are properly anticipated. 
The art does not state “the compound of formula X comprising heavy metals”. The art discloses the same compounds herein and are disclosed as also lacking any heavy metals, and thus meets the limitations of the present claims drawn to the identical compounds which contain no more than 1000 ppm of any heavy metal. See claim 8 therein for example which discloses the identical compound as claimed herein and also does not contain any heavy metals, thus properly anticipating the present claims. 

The rejection of claims 1and 5-7 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,352,048 is maintained for reasons of record. Newly added claims 32-33 are additionally rejected herein. Although the claims at issue are not identical, they are not patentably distinct from each other because the applications are drawn to the same compounds. Claim 19 of ‘048 is drawn to the following iRNA agent: 

    PNG
    media_image4.png
    284
    736
    media_image4.png
    Greyscale

It is noted that the claims of the instant application, which delimit various impurities, would still be anticipated by those of the prior art since the compounds of the prior at would not be expected to have the claimed impurities. Likewise, the disclosure of the compound of formula I in ‘048 meets the limitations of not containing the instant impurities since it is set forth as a compound, and not a composition. Likewise, the purification steps set forth in '048 would be sufficient to produce compounds which are lacking the impurities of the instant claims. When claiming a purer form of a known compound, it must be demonstrated that the purified material possesses properties and utilities that nor not possessed by the unpurified material. See Ex parte Reed, 135 USPQ 34, 36, (POBA 1961), on reconsideration. Ex parte Reed. 135 USPQ 105 (POBA 1961).
The examiner believes that the disclosure of the same compound meets the limitations of the instant claims which are drawn to the same compound minus various impurities. The art does not need to teach that which is not there, but rather what the instant claims are drawn to, and a compound disclosed by itself meets the limitations of the same exact compound minus impurities. Further, since the Office does not have the facilities for preparing the claimed materials and comparing them with prior art inventions, the burden is on Applicant to 
Applicant’s arguments filed 10/12/21 have been considered but are not persuasive. Applicants argue that since the art does not state that the compounds therein are not stated as not having any more than 1000 ppm of any individual heavy metal, the art is insufficient. Applicants state that the art is silent to any impurity profile and since the art uses a heavy metal catalyst, this “may be a significant source of heavy metal impurities in the product”. Applicants then note that the process used herein does not use heavy metals and thus the products herein contain no more than 1000 ppm of any individual heavy metal. 
The examiner does agree that different synthetic process parameters and different purification techniques can cause products of different overall purity and having a different purity profile to be formed. However, this is insufficient to obviate the instant rejection since ‘048 discloses the same compound, which standing alone would not have any impurities and thus meet the limitations of the claims. All of the structural limitations for the compound of formula (A) are met and thus the claims are properly anticipated. 
The art does not state “the compound of formula X comprising heavy metals”. The art discloses the same compounds herein and are disclosed as also lacking any heavy metals, and thus meets the limitations of the present claims drawn to the identical compounds which contain no more than 1000 ppm of any heavy metal. See claim 19 therein for example which discloses the identical compound as claimed herein and also does not contain any heavy metals, thus properly anticipating the present claims. 


    PNG
    media_image5.png
    282
    739
    media_image5.png
    Greyscale

It is noted that the claims of the instant application, which delimit various impurities, would still be anticipated by those of the prior art since the compounds of the prior at would not be expected to have the claimed impurities. Likewise, the disclosure of the compound of formula I in ‘581 meets the limitations of not containing the instant impurities since it is set forth as a compound, and not a composition. Likewise, the purification steps set forth in '581 would be sufficient to produce compounds which are defined as lacking the impurities of the instant claims. When claiming a purer form of a known compound, it must be demonstrated that the purified material possesses properties and utilities that nor not possessed by the unpurified material. See Ex parte Reed, 135 USPQ 34, 36, (POBA 1961), on reconsideration. Ex parte Reed. 135 USPQ 105 (POBA 1961).
The examiner believes that the disclosure of the same compound meets the limitations of the instant claims which are drawn to the same compound minus various impurities. The art 
Applicant’s arguments filed 10/12/21 have been considered but are not persuasive. Applicants argue that since the art does not state that the compounds therein are not stated as not having any more than 1000 ppm of any individual heavy metal, the art is insufficient. Applicants state that the art is silent to any impurity profile and since the art uses a heavy metal catalyst, this “may be a significant source of heavy metal impurities in the product”. Applicants then note that the process used herein does not use heavy metals and thus the products herein contain no more than 1000 ppm of any individual heavy metal. 
The examiner does agree that different synthetic process parameters and different purification techniques can cause products of different overall purity and having a different purity profile to be formed. However, this is insufficient to obviate the instant rejection since ‘581 discloses the same compound, which standing alone would not have any impurities and thus meet the limitations of the claims. All of the structural limitations for the compound of formula (A) are met and thus the claims are properly anticipated. 
The art does not state “the compound of formula X comprising heavy metals”. The art discloses the same compounds herein and are disclosed as also lacking any heavy metals, and thus meets the limitations of the present claims drawn to the identical compounds which contain 

The rejection of claims 1 and 5-7 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,370,582 is maintained for reasons of record. Newly added claims 32-33 are additionally rejected herein. Although the claims at issue are not identical, they are not patentably distinct from each other because the applications are drawn to the same compounds. Claim 19 of ‘582 is drawn to the following iRNA agent:

    PNG
    media_image6.png
    289
    746
    media_image6.png
    Greyscale

It is noted that the claims of the instant application, which delimit various impurities, would still be anticipated by those of the prior art since the compounds of the prior at would not be expected to have the claimed impurities. Likewise, the disclosure of the compound of formula I in ‘582 meets the limitations of not containing the instant impurities since it is set forth as a compound, and not a composition. Likewise, the purification steps set forth in '582 would be sufficient to produce compounds which are defined as lacking the impurities of the instant claims. When claiming a purer form of a known compound, it must be demonstrated that the 
The examiner believes that the disclosure of the same compound meets the limitations of the instant claims which are drawn to the same compound minus various impurities. The art does not need to teach that which is not there, but rather what the instant claims are drawn to, and a compound disclosed by itself meets the limitations of the same exact compound minus impurities. Further, since the Office does not have the facilities for preparing the claimed materials and comparing them with prior art inventions, the burden is on Applicant to show a novel or unobvious difference between the claimed product and the product of the prior art. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).
Applicant’s arguments filed 10/12/21 have been considered but are not persuasive. Applicants argue that since the art does not state that the compounds therein are not stated as not having any more than 1000 ppm of any individual heavy metal, the art is insufficient. Applicants state that the art is silent to any impurity profile and since the art uses a heavy metal catalyst, this “may be a significant source of heavy metal impurities in the product”. Applicants then note that the process used herein does not use heavy metals and thus the products herein contain no more than 1000 ppm of any individual heavy metal. 
The examiner does agree that different synthetic process parameters and different purification techniques can cause products of different overall purity and having a different purity profile to be formed. However, this is insufficient to obviate the instant rejection since ‘582 discloses the same compound, which standing alone would not have any impurities and thus 
The art does not state “the compound of formula X comprising heavy metals”. The art discloses the same compounds herein and are disclosed as also lacking any heavy metals, and thus meets the limitations of the present claims drawn to the identical compounds which contain no more than 1000 ppm of any heavy metal. See claim 19 therein for example which discloses the identical compound as claimed herein and also does not contain any heavy metals, thus properly anticipating the present claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVISS C MCINTOSH III whose telephone number is (571)272-0657. The examiner can normally be reached Monday-Friday 9AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TRAVISS C. MCINTOSH III
Primary Examiner
Art Unit 1623



/TRAVISS C MCINTOSH III/            Primary Examiner, Art Unit 1623